 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   TIENGKHAM SINGANONH,                                           Case No. 1:18-cv-00590-AWI-EPG (PC)
11                    Plaintiff,                                    ORDER GRANTING DEFENDANTS’
                                                                    REQUEST FOR EXTENSION OF TIME TO
12          v.                                                      FILE RESPONSIVE PLEADING AND
                                                                    DISCHARGING ORDER TO SHOW
13   RODRIGUEZ, et al.,                                             CAUSE
14                    Defendants.                                   (ECF NOS. 27 & 28)
15

16

17            Tiengkham Singanonh (“Plaintiff”) is a state prisoner1 proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19            Defendants executed waivers of service of their respective summonses, but failed to file
20   responsive pleading(s) within the time period laid out in the waivers. (ECF No. 23). As
21   Plaintiff had not moved for a default judgment or otherwise attempted to prosecute this case
22   since Defendants’ failed to file responsive pleading(s), on April 23, 2019, the Court ordered
23   Plaintiff to show cause why this case should not be dismissed, without prejudice, for failure to
24   prosecute.
25            On April 26, 2019, Defendants filed a motion for an extension of time to file their
26   responsible pleading, and to set aside entry of default, if applicable. Defendants state that they
27
              1
                Plaintiff has alleged that he was a pretrial detainee at the time his constitutional rights were allegedly
28   violated. (ECF No. 14, p. 7).

                                                                1
 1   executed the waivers of service, and then returned them to Fresno Jail administration. Jail
 2   administration then forwarded the waivers to the United States Marshals Service, which filed
 3   the forms with the Court. Due to mistake and inadvertence, Jail administration believed that
 4   County attorneys and/or County risk managers were monitoring this case. Defendants ask that,
 5   if default has been entered, it be set aside, and for a forty-five day extension of time to file their
 6   responsive pleading(s).
 7           As default has not been entered, there is no need to set it aside. As to Defendants’
 8   request for an extension of time, the Court finds good cause to grant it, and Defendants will be
 9   given forty-five days to file responsive pleading(s).
10           As the Court is granting Defendants’ request for an extension of time to file their
11   responsive pleading(s), it will also discharge the order to show cause issued on April 23, 2019.
12           Accordingly, based on the foregoing, it is HEREBY ORDERED that:
13                1. Defendants have forty-five days from the date of service of this order to file
14                   their responsive pleading(s); and
15                2. The order to show cause issued on April 23, 2019, is DISCHARGED.
16
     IT IS SO ORDERED.
17

18
         Dated:     April 30, 2019                               /s/
19                                                         UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                                       2
